Dickinson, Judge, delivered the opinion of the court: As to the first objection, the plaintiff in error having in his demurrer made the objection to the proceedings, if there was any thing in his motion, he waived it by demurring; and the only question is upon the demurrer. The petition conforms strictly to the form prescribed in the statute, not only in setting out a copy of the instrument sued upon, but in every other respect; and the other objection, that it does not appear that Richard II. Yeates is the same person who executed the obligation, bearing the signature of R. H. Yeates, we cannot consider as a substantial legal objection; and we so expressly decided in the case of Webb vs. Jones and Prescott, at the present term of this court, when the same question was raised. We consider the petition sufficient for the plaintiff to maintain his action, and that the demurrer was rightly overruled. The judgment is therefore affirmed.